Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uebel et al. (US 2017/0030950) (hereinafter Uebel).
Re claim 22, Uebel discloses:
“a transceiver configured to send a to-be-sent signal from a transmit end to a receive end through the power line” (Fig. 1, 2, collection of elements 104, 106, 108 and 100, 200; para. 0014, 0021, 0022); wherein at least element 104 teach the “transmit end” and remote system teaches the claimed “receive end”; 
“and a controller configured to control a frequency of the to-be-sent signal based on information related to the to-be-sent signal, wherein the information related to the to-be-sent signal comprises at least one of: information about whether the transmit end related to the to-be-sent signal has been networked with the receive end related to the to-be-sent signal, an amount of data of the to-be-sent signal, a delay of the to-be-sent signal, or a distance over which the to-be-sent signal is to be sent” (Fig. 1, element 106; para. 0014-0015; 0020, 0046, 0048, claim 14; wherein Uebel discloses changing the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel in view of Chapman (US 2014/0268958).
Re claim 26, Uebel discloses almost all claimed subject matter in claim 26, as stated above, except for “the transmit end is a part of an inverter in a power generation system; the receive end is a part of a DC-side device in the power generation system; and the power line is a DC power line”.
In similar field of endeavor, Chapman discloses “the transmit end is a part of an inverter in a power generation system (Fig. 2, element 200 which is part of inverter 122; para. 0053); the receive end is a part of a DC-side device in the power generation system (Fig. 2, element 202 wherein the input to element 202 is “DC-side”); and “the power line is a DC power line (Fig. 2, element 204)”.
While Uebel only discloses the alternative power source conversion in general using also inverters, it would have be obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporate the inverter system taught by .
Allowable Subject Matter
Claims 1-21 are allowed.
Claims 23-25, 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saggini et al. (US RE44,975)
Lawal et al. (US 9,634,723)
Krohne et al. (US 2012/0089260)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633